16 Ill. App. 2d 584 (1958)
149 N.E.2d 787
In Matter of Estate of Margaret L.W. Pine (Alleged Incompetent.)
Fred A. Gariepy, Guardian ad Litem, Petitioner below, Appellee,
v.
Robert J. Gorman, Respondent below, Appellant.
Gen. Nos. 47,231, 47,243, consolidated.
Illinois Appellate Court  First District, First Division.
March 31, 1958.
Released for publication April 29, 1958.
Morgan, Halligan & Lanoff of Chicago (Edwin A. Halligan, and Samuel M. Lanoff, of counsel) for appellant.
Benjamin S. Adamowski, State's Attorney of Cook county (Francis X. Riley, Assistant State's Attorney, of counsel) for defendant in error.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Gen. No. 47,231, appeal dismissed.
Gen. No. 47,243, order reversed.
Not to be published in full.